EXHIBIT Contacts: Lea Ann McNabb Willa McManmon Jim Dugan Trimble Trimble Caterpillar Media Investors Media 408-481-7808 408-481-6914 309-494-4100 leaann_mcnabb@trimble.com willa_mcmanmon@trimble.com dugan_jim@cat.com Caterpillar and Trimble Form New Joint Venture to Improve Customer Productivity and Lower Costs on the Construction Site New Business will Develop Software for Fleet Management and Connected Worksite Solutions PEORIA, Ill. and SUNNYVALE, Calif., Oct. 5, 2008—The world's leading earthmoving equipment manufacturer, Caterpillar Inc. (NYSE: CAT) and Trimble (Nasdaq: TRMB), the leading innovator in developing technology for mobile and work applications, announced today the creation of a new joint venture company and a new distribution agreement. The new company, VirtualSite Solutions, will integrate the deep expertise of both parent companies in the areas of product design and software development to transform the way contractors manage their businesses. The joint venture will create information rich worksites allowing customers to more efficiently and safely manage their equipment fleets, reduce operating costs and improve productivity in the area of fuel consumption, maintenance, worksite productivity and fleet logistics. "Caterpillar products already feature a high level of advanced technology, which enhances customer productivity and sustains our environment," said Gwenne Henricks, Caterpillar vice president with responsibility for the Electronics & Connected Worksite Division. "With an increasing need to improve customer job site productivity, reduce fuel consumption and maintenance costs while maximizing equipment health and utilization, there has never been a better time to integrate machine monitoring with site management to create a market-leading connected worksite for our customers," Henricks added. The joint venture will be located in Westminster, Colorado, home of Trimble's Engineering and Construction product development and marketing organization. An office will also be established in Peoria, Illinois, where the joint venture staff will work closely with Caterpillar's Electronics & Connected Worksite Division, which has enterprise responsibility for product-related hardware and software technology and Caterpillar's global electronics strategy. The joint venture will initially focus on applications for road construction, paving, heavy construction and quarry/aggregates worksites. Additionally, a new distribution channel will be established to bring these technologies to customers and other users. The new dealer distribution channel will be branded SITECH, and it will be the outlet for products and services for the aftermarket.
